Bridget Psarianos (AK Bar No. 1705025)
Brook Brisson (AK Bar No. 0905013)
Valerie Brown (AK Bar No. 9712099)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
bbrisson@trustees.org
vbrown@trustees.org


Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 FRIENDS OF ALASKA NATIONAL
 WILDLIFE REFUGES, THE                     Case No. 3:19-cv-00216-JWS
 WILDERNESS SOCIETY, NATIONAL
 AUDUBON SOCIETY, WILDERNESS
 WATCH, CENTER FOR BIOLOGICAL
 DIVERSITY, DEFENDERS OF
 WILDLIFE, NATIONAL WILDLIFE
 REFUGE ASSOCIATION, ALASKA
 WILDERNESS LEAGUE, and SIERRA
 CLUB,

                             Plaintiffs,
                      v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the U.S.
 Department of the Interior, U.S.
 DEPARTMENT OF THE INTERIOR,
 and U.S. FISH AND WILDLIFE
 SERVICE,

                           Defendants.

  NOTICE OF CONSENT RE: PLAINTIFFS’ FIRST AMENDED COMPLAINT
           FOR DECLARATORY AND INJUNCTIVE RELIEF



         Case 3:19-cv-00216-JWS Document 18 Filed 10/07/19 Page 1 of 3
       Pursuant to Rule 15(a)(2) of the Rules of Civil Procedure, counsel for Plaintiffs

conferred with counsel for Federal Defendants and obtained written consent to file

Plaintiffs’ First Amended Complaint for Declaratory and Injunctive Relief, filed October

7, 2019. See ECF No. 17.

       Respectfully submitted this 7th day of October, 2019,
                                           s/ Bridget Psarianos
                                          Bridget Psarianos (AK Bar No. 1705025)
                                          Brook Brisson (AK Bar No. 0905013)
                                          Valerie Brown (AK Bar No. 9712099)
                                          TRUSTEES FOR ALASKA

                                          Attorneys for Plaintiffs




Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.
Case No. 3:19-cv-00216-JWS                                                   Page 2 of 3
         Case 3:19-cv-00216-JWS Document 18 Filed 10/07/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I certify that on October 7, 2019, I caused a copy of the NOTICE OF CONSENT
RE: PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DECLARATORY AND
INJUNCTIVE RELIEF to be electronically filed with the Clerk of the Court for the U.S.
District Court of Alaska using the CM/ECF system.

     For the parties who have not yet registered an appearance, a copy was served via
USPS Certified Mail:

       David Bernhardt
       Secretary of the Interior
       Department of the Interior
       1849 C Street, N.W.
       Washington DC 20240

       Department of the Interior
       1849 C Street, N.W.
       Washington DC 20240

       U.S. Fish and Wildlife Service
       1849 C Street, N.W.
       Washington DC 20240

       Civil Process Clerk
       Office of the U.S. Attorney
       Civil Division, District of Alaska, Anchorage Office
       222 West 7th Ave., Room 253 #9
       Anchorage, AK 99501

       U.S. Attorney General
       U.S. Department of Justice
       950 Pennsylvania Ave., NW
       Washington, DC 20530


                                                      s/Bridget Psarianos
                                                      Bridget Psarianos




Friends of Alaska National Wildlife Refuges, et al., v. Bernhardt, et al.
Case No. 3:19-cv-00216-JWS                                                  Page 3 of 3
         Case 3:19-cv-00216-JWS Document 18 Filed 10/07/19 Page 3 of 3
